ORDER

PER CURIAM.
Kevin Smith (movant) appeals the judgment denying his Rule 29.15 motion for post-conviction relief.
On appeal, movant contends the motion court erred in denying his Rule 29.15 motion after an evidentiary hearing because the record leaves a definite and firm impression that he was denied effective assistance of counsel in that his trial counsel failed to impeach Timothy Graves with his prior inconsistent deposition testimony after he testified at trial that movant called his co-defendant his “home boy,” leaving the impression that movant and his co-defendant knew each other; whereas, in his deposition, Graves never mentioned any such statement by movant and no reasonable trial strategy could account for failing to impeach him with this inconsistency.
Following a jury trial, movant was convicted of one count of assault in the first degree, in violation of Section 565.050 RSMo 1995 (all further references hereinafter shall be to RSMo 1995 unless otherwise indicated) and one count of armed criminal action, in violation of Section 571.015. He was sentenced as a prior and persistent offender to twelve years for each count to be served concurrently. We affirmed the conviction on appeal. See State v. Smith, 973 S.W.2d 548 (Mo.App. E.D.1998).
Our review of the record on appeal reveals that the motion court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion reciting detailed facts and restating principles of law would have no precedential or jurisprudential value. We affirm the judgment pursuant to Rule 84.16(b).